 tIn the MATTER OF WILLAMETTE VALLEY LUMBER COMPANY, AND WIL-LAMETTEVALLEY LUMBER OPERATORS ASSOCIATIONandCOLUMBIARIVER DISTRICTCOUNCIL No. 5, INTERNATIONAL WOODWORKERS OFAMERICA,AFFILIATEDWITH THE C. I. O:In the MatterofWILLAMETTE VALLEYLUMBER COMPANYandJAMES H. COONCases Nos.C-1826 andC-1827.-Decided March06, 1941Jurisdiction:lumber industry.Settlement:stipulation providing for compliancewith the Act.Remedial Orders:entered on stipulation.Mr. William A. Babcock,for the Board.-McCamant, King d Wood,byMr. Grant T. Anderson,of Portland,Oreg., andMr. Lawrence T. HarrisandMr. G. A. Metzger,of Eugene,Oreg. for the respondents.Mr. A. F. Hartung,of Portland, Oreg., for the I. W. A.Cake, Jaureguy cfi Tooze,of Portland, Oreg., for the I. E. U. andI.E. U. Local' 35-2.Mr. James H. Coon,of Independence, Oreg., for James H. Coon.Mr. Norman M. Neel,of counselto the Board.DECISION-ANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Columbia RiverDistrict Council No. 5, International Woodworkers of America, affil-iatedwith the Congress of Industrial Organizations, herein called theI.W. A., and by James H. Coon, the National Labor Relations Board,hereincalled the Board, on October 12, 1940, issued an order consol-idating thecases, andon November 20, 1940, by the Regional Directorfor the Nineteenth Region (Seattle, Washington), issued its Consol-idated ComplaintagainstWillamette Valley Lumber Company, Dal-las,Oregon, herein called respondent Willamette Valley, and Wil-lametteValleyLumber Operators Association, Eugene; Oregon,30 N. L.R. B., No. 88.0 -1591 592DECISIONS OF NATIONAL-LABOR RELATIONS BOARDherein called respondent Operators' Association,'. alleging that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3), and Section 2 (6) and (7), of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the charge,amended charge, Order Consolidating Cases, Consolidated Com-plaint, and Notice of Hearing were duly served upon the respondents,the I.W. A., James H. Coon, Industrial Employees' Union, Inc.,.herein called the I. E. U., and upon Industrial Employees' Union,Inc., Local No. 35, District 2, herein called I. E. U. Local 35-2.Concerning the unfair labor practices, the complaint alleged insubstance that (1) the' respondent Willamette Valley, in April; May,and June, 1936, caused and dominated and/or interfered with theformation of Loyal Legion of Loggers and Lumbermen, Local 35,District 2, herein called 4L Local 35-2, among its employees in itsoperations at Dallas, Oregon; (2) from May 1936 until on or aboutMay 17, 1937, the respondent Willamette Valley, an employer mem-ber of the Loyal Legion of Loggers and Lumbermen, herein called the4L, together with other employer members of the 4L, dominated, andinterfered with the administration of-the 4L, its locals, and other sub-divisions and agencies thereof, including Local 35-2, and contributedfinancial and other support thereto ; (3) from on or-about April 12,1937, to on or about August 1, 1937, the respondent Willamette Valley,acting in concert with and/or by and through the agency of otheremployer members, officers, directors, the executive committees andother agents and representatives of the 4L, the respondent Operators'Association, and members, officers, and agents thereof, caused,. domi-nated, and/or interfered with the reorganization of the 41; into theI.E. U.; (4) the respondent Willamette Valley, in May and June 1937,dominated and/or interfered with, fostered, and encouraged the reor-ganization of 4L Local 35-2 as I. E. U. Local 35-2; (5) the respondentWillamette Valley and other former employer members of the 4L andthe respondent Operators' Association, acting for and in the interestof its members, including the respondent Willamette Valley, have atall times since on or about May 17, 1937, dominated and interferedwith the administration of the I. E. U., its locals,' boards, and otherhave contributed financial and other support thereto; (6) on or aboutAugust 12, 1939, the respondent Willamette Valley discharged fromits employ James H. Coon and at all times since said- date has refusedto reinstate orreemploy the said James H. Coon because he was nota member of and/or refused to join I. E. U. Local 35-2; and (7) by" RespondentWillametteValley and respondent Operators'Association are herein collec-tively referred to as the respondents. WILLAMETTE, VALLEY LUMBER COMPANY593the acts and statements set forth in the complaint in support of theabove allegations, and by other acts, and statements, the respondentWillamette Valley has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (1), (2), and (3), and Sec-tion 2 (6) and (7), of the Act, and the respondent Operators' Associa-tion thereby" has engaged and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) and (2) and Section 2 (6) and(7) of the Act.On December 12, 1940, the Regional Director issued and duly' servedupon all parties an "Order Extending Time To Answer," and on De-cember 27, 1940, -and -January 22; 1941, orders ."Postponing Hearingand Extending Time for Filing Answer."On February 10, 1941,,therespondents, the I. W. A., James H. Coon, the I. E. U., I. E. U. Local35-2, and counsel for the Board entered into a stipulation.The stip-ulation provided as follows :This agreement made and entered into by and between Willam-etteValley Lumber Company, hereinafter called "respondentWillamette Valley," by and through McCamant, King & Woodand Grant T. Anderson, its attorneys; Willamette Valley Lum-ber.Operators Association, hereinafter called "respondent Opera-tors Association," by and through Lawrence T. Harris, its attor-ney, and G. A. Metzger, its secretary; Columbia River DistrictCouncil No. 5, International Woodworkers of America, by andthrough A. F. Hartung, its president; James H. Coon; Indus-trialEmployees' Union, Inc., and Industrial Employees' Union,Inc., Local No. 35, District 2, hereinafter called "I. E. U." and"I.E. U. Local 35-2," by and through Cake, Jaureguy & Tooze,their' attorneys; andWilliam A. Babcock, Jr., attorney for theNational Labor Relations Board, witnesseth :WI-HEREAS, an amended charge and a charge were duly filed inColumbia River District Council No. 5, International Woodwork-ers of America, and James H. Coon, respectively; an order con-solidating said matters was duly made and issued by the NationalLabor Relations Board on October 12, 1940; and a consolidatedcomplaint and notice of hearing in the above matters based onsaid amended charge and said charge were duly made and issuedby the National Labor Relations Board on November 20, 1940, andduly served on;the above named parties;WHEREAS, there is now pending before the United States Cir-cuitCourt of Appeals for the Ninth Circuit, in the case ofNational Labor Relations Board v. C. D. Johnson Lumber Cor-poration and Willamette Valley Lumber Operators Association,Case No. 9593, a petition by the National Labor Relations Board B594DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the enforcement' of orders made and entered by the NationalLabor Relations Board on January 25, 1940, in the matter of theC. D. Johson Lumber Corporation; Willamette Valley LumberOperators Association, Inc., a corporation; Industrial EmployeesUnion, Inc., a corporation, and Industrial Employees Union, Inc.,Local No. 50, District 1, and Oregon and Washington Council ofLumber and Sawmill Workers Union, affiliated with the A.T.of L.; Columbia River District Council No. 5, Lumber-and Saw-millWorkers, affiliated with the I.W. A. and Lumber andSawmill Workers Union, Locals No. 2803 and No. 2751, affiliatedwith the I. W. A.; Cases Nos. C-641 and C-642;WHEREAS, the issues arising out of the allegations in the com--plaint herein, which relate to the alleged domination of, inter-ference with, and support given to the administration of theLoyal Legion of Loggers and Lumbermen, hereinafter called"4L," and its locals, the reorganization of the said 4L into theI.E. U., and the administration of the I. E. U. by the respond-ents, and by other employer members of the 4L, are substantiallythe same as the issues raised by similar. allegations in the com-plaint in 'the Matter of the C. D. Johnson Lumber Corporation,et al, and the facts and evidence concerning said allegations aresubstantially the same as the facts and evidence developed in thehearing in that matter; andWHEREAS, it is the desire and intention of the parties heretoby this stipulation to dispose of and-to adjust the above entitledmatter without the conduct of a hearing or the taking of testi-mony herein, the parties hereto stipulate and agree :I,Respondent Willamette Valley is a corporation organized andexisting under the laws of the State of Oregon, with its principalplace of business at Dallas, Oregon and offices at Dallas, Oregonand Portland, Oregon. Said respondent is, and - at all timessince on and before July 5, 1935 has been continuously engaged inthe manufacturing and selling of lumber and lumber productsand owned and operated a lumber manufacturing mill or plantatDallas, Oregon.On or about the 2nd day of October, 1940,said plant was destroyed by fire and the said respondent has notbeen engaged in lumber manufacturing since said date. Saidrespondent is now engaged in the construction of a new manu-facturing plant or mill at Dallas, Oregon, and upon its com-pletionwill resume the manufacture of lumber and lumber WILLAMEPPE'. VALLEY LUMBER COMPANY595;products. In the course and conduct of its business the respond-entWillamette Valley has continuously caused the greater por-tion of the lumber and lumber products manufactured by it in itsplant at Dallas, Oregon, to be sold,, shipped and transported fromsaid plant to, into and through States of the United States otherthan the State of Oregon, and upon the resumption of its opera-tions at Dallas, .Oregon, in, the normal course of business, willsell and transport lumber and lumber products to, into andthrough States of the United States other than the State ofOregon.During the years from 1937 to 1940 the amounts ofsales ofthe said respondent and the amounts and percentagesof such sales sold and shipped to points outside the State ofOregon were approximately as follows :YearSales (boardfeet)Sales (value)Percent shippedoutsideOregon1937----------------------------------68, 045, 504$1,695,54682Approximately 80.1938----------------------------------76,191, 8971,688,97386Do.1939---------------------------------80, 253,1241, 821, 325,48Do.1940---------------------------------65, 011, 5121, 606, 87359'Do.IIRespondent Operators Association is, and at all times sinceMay 3, 1937 has been, a corporation organized under the lawsof the State of Oregon, with its principal office at Eugene,Oregon, and a voluntary association of owners and operatorsengaged in. the manufacture and production of lumber and lum-ber' products in theWillamette Valley, State of Oregon.Re-spondent Willamette Valley is, and at all times since May 3, 1937has been,. a member of the Operators Association.RespondentOperators Association is, and at all times since, on or about May3, 1937 has been, engaged in providing information and adviceto its members and other employers in the limber- industry, in' theinterest of and on behalf of said employers in connection withtheir labor and personnel problems, practices and policies, col-lective bargaining and other dealings with their employees andrepresentatives of their employees; in promoting the mutual bene-fits of said employers and the maintenance of uniform wageschedules, hours of labor, and working conditions; in conductingcollective bargaining negotiations and executing collective bar-gaining agreements with labor organizations in 'the interest ofand on behalf of said employers; and, in other related andsimilaractivitiesin the interest of and on behalf of said employers.440135-42-Vol. 30-39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDIIIColumbia River District Council No. 5, International Wood-workers of America, affiliated with the C. I. 0., the I. E. U., andI.E. U. Local 35-2 are labor organizations within the meaningof Section 2, subsection (5) of the Act.IVAll the parties hereto, and each of them, waive their rightsto file answers to the complaint herein, but in so doing do notadmit the truth of the allegations of the complaint', or any ofthem, except where specifically admitted herein, and then onlyfor the purposes of this case.VThe charge, amended charge, and consolidated complaint andnotice of hearing referred to above, the affidavit of service thereof,the orders postponing hearing and extending time for- filing ofanswers and affidavits of service thereof, and this stipulation,shall constitute the entire record in the above entitled matter,and the said documents shall be entered in the record herein byfiling with the Chief Trial Examiner of the National LaborRelations Board, Washington, D. C.VIAll parties hereto expressly waive their right to a hearing inthis matter and to appear in person, or otherwise, to give testi-mony and examine or cross-examine witnesses (as provided inSection 10 (b) of the National Labor Relations Act and in Na-tionalLabor Relations Board Rules and Regulations, Series2, as amended), and all the parties expressly waive the makingof findings of fact and conclusions of law by the National LaborRelations Board.VIIIt is expressly agreed by the parties hereto that the followingorders in the above matters may be immediately made andentered by the National Labor Relations Board :ATheWillametteValley Lumber Company and its officers,agents, successors and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration ofI.E. U. Local 35-2 or the formation or administration of any WILLAMETTE VALLEY LUMBER COMPANY597other labor organization, and contributing support to I. E. U.Local 35-2, or any other labor organization of its employees;(b)Recognizing I. E. U. Local 35-2 as the representative ofany of its employees for the purpose of dealing with it con-cerning grievances, labor disputes, rates of pay, wages, hoursof employment and other conditions of work;(c)Giving effect to any contract it may have entered intowith I. E. U. Local 35-2 concerning wages, hours, and workingconditions either before or after the issuance of the consolidatedcomplaint herein.(d) In any manner requiring its employees to contribute tothe support of I. E. U. Local 35-2, and in any manner makingfurther deductions from the pay or wages of its employees, orany of them, for dues or fees payable, or to become payable, tosaid organization;(e)Encouraging membership in I. E. U. Local 35-2 and dis-couraging membership in any other labor organization of itsemployes by requiring as a condition of employment member-ship in I. E. U. Local 35-2;(f)Discharging or threatening to discharge, refusing to re-employ or threatening to refuse to reemploy any of its em-ployees or in any other manner discriminating in regard to itsemployees' hire and tenure of employment because of their fail-ure to become or remain members of I. E. U. Local 35-2, or anyother labor organization of its employees, or because of theirmembership in or activities on behalf of any labor organizationof its employees, to discourage or encourage membership of itsemployees in any labor organization; provided, however, thatnothing in this order shall preclude the said respondent frommaking an agreement with a labor organization (not estab-lished,maintained, or assisted by any action defined in the Na-tionalLabor Relations Act as an unfair labor practice) torequire as condition of employment membership therein, ifsuch labor organization is the representative of the employeesas provided in Section 9 (a) of said Act, in the appropriatecollective bargaining unit covered by such agreement when made.(g) In any other manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedin Section 7 of the Act. 598'DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from I. E. U. Local 35-2 asa representative of any of its employees for the purpose of deal-ing with it concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of work, andcompletely disestablish I.E.U. Local 35-2 as such, repre-sentative;(b)Upon the resumption of its operationof a lumber manu-facturing plant offer immediate reinstatement to James H. Coonto his former position with the said respondent without preju-dice to his seniority or other rights or privileges;(c)Pay to the said James H. Coon the sum of $700.00;(d) Immediately post notices to all of its employees in con-spicuous places about its plant at Dallas, Oregon, and maintainsuch notices for a period of at least sixty (60) consecutive daysafter the resumption of regular operation of said plant, statingthat it will cease and desist in the manner set forthin para-graphs 1 (a) to 1 (g) of this order, both inclusive, and that itwill take the affirmative action set forth in paragraphs 2 (a),(b) and (c) of this order;(e)Notify the Regional Director for the Nineteenth Region,in writing within ten (10) days from the date of this orderwhat steps its [sic] has taken to comply therewith.WillametteValleyLumber Operators Association and itsofficers, agents,successors,and assigns, shall:1.Cease and.desist from :(a) Interfering with the administration of I. E. U. Local35-2, or the formation or administration of any other labororganization;(b)Giving effect to any contract it may have entered intowith 1,E. U. Local 35-2, or with the I: E. U. affecting I. E. U.Local 35-2 concerning wages, hours, and working conditions,whether it be a contract in existence at the time of the issuanceof this complaint in this case or one entered into subsequent tothe issuance of this complaint.(c) In any manner interfering with, restraining or coercingself-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act. WILLAMETTE VALLEY,LUMBERCOMPANY5992.Take the following affirmative action, which ' the Boardfinds will effectuate the policies of the Act.(a) Immediately notify, in writing, all of its members thatitwill cease and desist in the manner set forth in paragraphs1 (a), (b), and (c) of this order;(b)Notify the Regional Director for the Nineteenth Region,inwriting, within ten (10) days from the date of this orderwhat steps it has taken to comply herewith.VIIIIt is further stipulated and agreed that if, in the final de-termination by the United States Circuit Court of Appeals forthe Ninth Circuit or the United States Supreme Court, in theevent of an appeal thereto, in the case of National Labor Rela-tions Board v. C. D. Johnson Lumber Corporation, et al, Sec-tions 1 (a), (b), (c), (d), and (e), and 2 (a) and (b) .of theorder made and entered by the Board against the said C. D.Johnson Lumber Corporation, and Sections 1 (a) and (b) ofthe order made and entered by the Board against WillametteValley Lumber Operators Association in the Matter of C. D.Johnson Lumber Corporation, et al, or any of said sections orsubsections, are enforced by the decree of the Circuit Court ofAppeals or the United States Supreme Court in so far as thesame relate to the I. E. U. general or parent organization, ad-ditional or further orders may be made and entered by theNational Labor Relations Board in the above entitled matter,in the form recited below, to the extent that the correspondingorders, sections, subsections, and parts thereof, made and en-tered by the Board in the Matter of C. D. Johnson Lumber Cor-poration, et al, are enforced by,said Circuit Court or SupremeCourt, in so far as they relate to the I. E. U. parent or generalorganization, or may be entered in the form recited below, modi-fied to conform to the final determination by said Circuit Courtor Supreme Court in the case of National Labor Relations Boardv.C. D. Johnson Lumber Corporation, et al.ATheWillamette Valley Lumber Company and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating and interfering with the administration ofthe I. E. U., or with the formation or administration of anyother labor organization of its employees, and from contributing 600DECISIONS OF NATIONAL LABOR RELATIONS, BOARDfinancial or other support to the I. E. U., or any other labororganization of its employees;(b)Recognizing the I.E. U. as the representative of any ofits employees for the purpose of dealing with it concerninggrievances,labor disputes,rates of pay,wages,hours of employ-ment, and other conditions of work;(c)Giving effect to any contract it may have entered into withthe I.E. U., either before or after the issuance of the complaintherein, concerning wages, hours,and working conditions;(d) In any manner requiring its employees to contribute tothe support of the I. E. U., and in any manner making furtherdeductions from the pay or wages of its employees, or any ofthem, for dues or fees payable,or to become payable, to saidorganization ;-(e)Acting through the Willamette Valley Lumber Opera-tor'sAssociation,or any other employer or association of em-ployers, in interfering with the administration of the I. E. U.,or any other labor organization,or contributing support to it, orany other labor organization,or in interfering,with, restrainingor coercing its employees in the exercise of their rights to self-organization,to form, join or assist labor organizations,to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act;(f) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-organ-ization, to form, join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,as guaranteed inSection7 of the Act.2.Take the following affirmative action,which the Board findswill effectuate the policiesof the Act;(a)Withdraw all recognition from the I. E. U. as represent-atives of any of its employees for the purpose of dealing withit concerning grievances,labor disputes,rates of pay,wages,hours of employment, or other conditions of work, and com-pletely disestablish the I. E. U. as such representatives;(b)Reimburse individually and in full all employees whowere or still are members of the I. E. U. for all dues and fees,if any, which it has deducted from their wages, salaries or otherearnings on behalf of the I.E. U. subsequent to the date- thatthe stipulation upon which this order is based was approved bythe National Labor Relations Board. WILLAMETTE' VALLEY LUMBER COMPANY601(c) Immediately post notices to all of its employees in con-spicuous places in and about its sawmill and manufacturingplant at and near Dallas, Oregon, and maintain such notices fora period of at least sixty (60) consecutive days, stating that itwill cease and desist in the manner set forth in paragraphs1 (a) to (g) of this order, both inclusive, and that it will takethe affirmative action set forth in paragraphs 2 (a) and (b)of this order;(d)Notify the Regional Director for the Nineteenth Region,inwriting, within ten (10) days from the date of this orderwhat steps the respondent has taken to comply herewith.BWillamette Valley Lumber Operators Association and its of-ficers, agents, successors, and assigns, shall:1.Cease 'and desist from:(a) Interfering' with, the administration of the I. E. U., orthe formation or administration of any labor organization, andcontributing support to the I. E. U., or any local or subdivisionthereof, or any other labor organization;(b)Giving effect to any contract it may have entered into withthe I. E. U., either before or after the issuance of the complaintin this matter, concerning the wages, hours and working condi-tions of the employees of respondent Willamette Valley;(c) In any manner interfering with, restraining, or coercingthe employees of its members in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately notify, in writing, all of its members that itwill cease and desist in the manner set forth in paragraphs 1 (a),(b), and (c) of this order;(b)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this orderwhat steps it has taken to comply herewith.By "final determination by the United States Circuit Courtof Appeals for the Ninth Circuit or the United States SupremeCourt in the event of an appeal thereto in the case of the NationalLabor Relations Board v. C. D. Johnson Lumber Corporation, 1602DECISIONS OF NATIONAL LABOR RELATIONS BOARDet al.," is meant the final decision and decree by the United StatesSupreme Court on an application for certiorari by any of theparties in said case to said Court, either in denying such appli-cation or in its determination of such controversy if said appli-cation is granted, or the decision and decree of the United StatesCircuit Court of Appeals for the Ninth Circuit in said case inthe event that none of the parties to said case apply for certiorarito the United States Supreme Court or attempt to appeal to saidCourt in any other manner within the period allowed by law.IXThis stipulation, if approved by the National Labor RelationsBoard, shall constitute the final and complete settlement andadjustment of the issues raised by the consolidated complaintherein, and the consolidated complaint shall be construed to bedismissed by the National Labor Relations Board as to all allega-tions of said consolidated complaint which are not disposed ofby the orders which are entered by the said Board pursuantto the terms of this stipulation.XThe parties hereto, and each of them, expressly consent andagree that on application by the said Board, a decree enforcingthe order of said Board, entered pursuant to Paragraph VIIof this stipulation, may be entered by the United States CircuitCourt of Appeals for the Ninth Circuit without notice to any ofsaid parties; and the parties, and each of them, expressly waivetheir rights to object to the entry of such decree and expresslywaive their rights to be notified of such application.The partiesfurther expressly consent and agree that on application by saidBoard a decree may be entered, enforcing the order of said Boardentered pursuant to Paragraph VIII of this stipulation, by theUnited States Circuit Court of Appeals for the Ninth Circuit,and the 'parties and each of them expressly waive their rights tocontest such application or to object to the entry of such decreesunless such, objection is based upon the ground that the orderentered rby ,the Board does not conform to the provisions of thesaid Paragraph VIII.XI'The entire agreement 'between the parties hereto is' containedwithin the terms of this stipulation, and there is no verbal-agree-ment of any kind which varies, alters, or adds to it. WILLAMETTE VALLEY LUMBER COMPANY603,XIIIt is understood and agreed that this stipulation is subject to,the approval of the National Labor Relations Board after its,submission to the Board in Washington, D. C.On February 24, 1941, the Board issued an order approving theabove stipulation, making it a part of the record in the case, and:transferring the proceedings to the Board for the purpose of entry ofa decision and order pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record in the case, the-,Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSWillamette Valley Lumber Company is a corporation organizedand existing under the laws of the State of Oregon, with its principalplace,of business at Dallas, Oregon, and offices at Dallas, Oregon, andPortland, Oregon. It is, and at all times since on and before July 5',1935, has been engaged in the manufacturing and selling 'of lumber.and lumber products, and has owned and operated a lumber manu-facturing mill- or plant at Dallas, Oregon.On or about the 2nd dayof October 1940, its plant was destroyed by fire and the respondentWillamette Valley has not been engaged in lumber manufacturing,since said date.The respondent Willamette Valley is now engaged,in the construction of a new manufacturing plant or.mill at Dallas,Oregon, and upon its completion will resume the manufacture oflumber and lumber products. In the course and conduct of its busi-ness, the respondentWillamette Valley has continuously caused thegreater portion of the lumber and lumber products, manufactured byit in its plant at Dallas, Oregon, to be sold, shipped, and transported,from said plant to, into, and through States of the United States-other than the State of Oregon, and upon the resumption-of its opera-tions at Dallas, Oregon, in the normal course of business, will selland transport lumber and lumber products to, into, and throughStates of the United States other than the State of Oregon.Duringthe years from 1937 to 1940 the amounts of sales of the said respondentand the amounts and percentages of such sales sold and shipped to'points outside the State of Oregon were approximately as follows:YearSales (boardSales(value)Percent shipped outsidefeet)Oregon1937-----------------------------------------68,045,504$1,695,546'82Approximately 80.1938-----------------------------------------76,191,8971,688,973 86DoI1939----------------------------------------8o, 253;1241,821,325 48Do.1940-----, -----------------------------------65,011,5121,606,873 69Do. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillamette Valley Lumber Operators Association is, and at alltimes since May 3, 1937, has been,a corporation organized under thelaws of the State of Oregon,and a voluntary association of ownersand operators engaged in the manufacture and production of lumberand lumberproducts in the Willamette Valley, State of Oregon, withits principal office at Eugene,Oregon.Respondent Willamette Valleyis,and at all times since May 3, 1937,has been, a member of theOperators Association.Respondent Operators'Association is, andat all times since on or about May 3, 1937,has been, engaged inproviding information and advice to its members and other employersin the lumber industry in the interest of and on behalf of said em-ployers in connection with their labor and personnel problems, prac-tices, and policies,collective bargaining and other dealings with theiremployees and representatives of their employees;in promoting themutual benefits of said employers and the maintenance of uniformwage schedules,hours of labor, and working conditions;in conduct-ing collective bargaining negotiations and executing collective bar-gaining agreementswithlabor organizations in the interest of andon behalf of said employers;and in other related and similar activ-ities in the interest of and on behalf of said employers.We find that the above-described operations of the respondentWillamette Valley constitute.a.continuous flow of trade, traffic, andcommerce among the several States, and those of the respondentOperators'Association are operations affecting commerce withinthe meaning of Section 2 (6) and(7) of the National Labor RelationsAct.II.THE ORGANIZATIONSINVOLVEDColumbia River District Council No. 5, International Woodworkersof America,affiliated with the Congress of Industrial Organizations,Industrial Employees'Union, Inc., and Industrial Employees' Union,Inc.,Local No. 35, District 2, are labor organizations within themeaning of Section 2 (5) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the Willamette Valley Lumber Company,its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the administration of I. E. U.Local 35-2 or the formation or administration of any other labor WILLAMETTE VALLEY LUMBERcoiPANY,605organization, and contributing support to I. E. U. Local 35-2 or anyother labor organization of its employees;(b)Recognizing I. E. U. Local 35-2 as the representative of anyof its employees for the purpose of dealing with it concerning. griev-ances, labor disputes, rates of pay, wages, hours of employment, andother conditions of work;(c)Giving effect to any contract it may have entered into withI.E. U. Local 35-2 concerning wages, hours, and working conditionseither before or after the issuance of the consolidated complaintherein;(d) In any manner requiring its employees to contribute to thesupport of I. E. U. Local 35-2, and in any manner making further'deductions from the pay or wages of its employees or any of them,for dues or fees payable, or to become payable, to said organization;(e)Encouraging membership in I. E. U. Local 35-2 and discour-aging membership in any other labor organization of its employeesby requiring as a condition of employment membership in I. E. U.Local 35-2;(f)Discharging or threatening to discharge, refusing to reerir-ploy or threatening to refuse to reemploy, any of its employees orin any other manner discriminating in regard to its employees' hireand tenure of employment because of their failure to become orremain members of I. E. U. Local 35-2, or any other labor organization of its employees, or because of their membership in or activitieson behalf of any labor organization of its employees, to discourageor encourage membership of its employees in any labor organization;provided, however, that nothing in this Order shall preclude the saidrespondent from making an agreement with a labor organization(not established, maintained, or assisted by any action defined in the,National Labor Relations Act- as an unfair labor practice) to requireas condition of employment membership therein, if such labor or-ganization is the representative of the employees as provided in Sec-tion 9 (a) of said Act, in the appropriate collective bargaining unit,covered by such agreement when made;(g) In any other manner interfering with, restraining, - or coercingits employees in. the exercise of their rights to self-organization, to^form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act..2.Take the following affirmative action which the' Board finds willeffectuate the policies of the Act:(a)Withdraw 'all recognition from I.. E. U. Local 35-2 as a rep=resentative of any of its employees for the purpose'of dealing with it- 606,DECISIONS OF NATIONAL LABOR, RELATIONS BOARDconcerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of work, and completely disestab-lish I. E. U. Local.35-2 as such representative;(b) Upon the resumption of its operation of a lumber manufacturing,plant, offer immediate reinstatement to James H. Coon to his formerposition with the said respondent without prejudice to his seniority or.other rights or privileges;(c) 'Pay. to. the said James H. Coon the sum of $700;(d), Immediately post notices to all of its employees in conspicuous-)places about its plant at Dallas, Oregon, and maintain such noticesition of regular operation of said plant, stating that it will cease,and desist in the manner set forth in paragraphs 1 (a) to 1 (g) of,this Order,. both inclusive, and that it will, take the affirmative action,set forth in' paragraphs 2 (a),, (b), and (c) of this Order;(c)Notify the :Regional Director for the Nineteenth Region, in,.writing,- within ten (10) days from the date of this Order, what;steps it has taken to comply herewith.Willamette Valley Lumber Operators Association and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a) Interfering with the administration of I. E. U. Local 35-2,,or the formation or administration of any other labor organization;,(b)Giving effect to any contract it may have entered into with,I.E. U. Local 35-2, or with the I. E. U. affecting I. E. U. Local 35-2,,concerning wages, hours, and working conditions, whether it be a,contract in existence at the time of the issuance of the complaint in,this case or one entered into subsequent to the issuance of theycomplaint ;(c) In any manner interfering with, restraining, or coercing theemployees of its members in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargain,collectively' through representatives of their own choosing, and to'engage in concerted activities for the purposes of collective bargain-,ing or other mutual aid or protection, as guaranteed in Section 7of, the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) Immediately notify, in writing, all of its members that it will,cease and desist in the, manner set forth in paragraphs 1 (a), (b),.and (c) of this Order;(b)Notify the Regional Director for the Nineteenth Region, in,writing, within ten (10) days, from the date of this Order, whatsteps it has taken to comply herewith.